Citation Nr: 0014624	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-18 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
incurvated dystrophic nail, left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty from June 1945 to November 
1946, and from October 1948 to October 1952.  This case comes 
before the Board of Veterans' Appeals (hereinafter Board) on 
appeal from the Department of Veterans Affairs (hereinafter 
VA) regional office in St. Petersburg, Florida (hereinafter 
RO).


FINDING OF FACT

Manifestations of the veteran's service-connected left hallux 
include recurrent ingrown nails requiring debridement, with 
complaints of pain.  


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for 
incurvated dystrophic nail, left great toe have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA medical reports have been included in 
his file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  

Service medical records reveal that in 1945, the veteran had 
paronychia of the left great toe.  Thereafter, the ingrown 
toenail of the left great toe that was infected had to be 
excised.  The veteran's service medical records for his 
second period of service are negative for any findings or 
complaints of a left great toe disorder.

Subsequent to service discharge, a private medical record 
dated in July 1985, noted that the veteran gave a history 
that after the inservice operation on his left great toenail, 
it had become thickened.  The veteran stated that in 1984, 
the toenail appeared green, was odiferous, and spontaneously 
fell off.  On examination in 1985, the left great toenail 
plate was thickened without erythema, edema, or drainage.  
There was tenderness upon palpation of the nail plate.  Pedal 
pulses were palpable.  The impression was dystrophic nail 
plate.  The nail plate was debrided.  In November 1985, the 
distal portion of the left great toe was painful upon 
palpation along the plantar and dorsal surfaces.  A minimal 
spur was noted on x-ray.  The veteran stated he had pain 
throughout the toe when ambulating.  

A private medical record dated in November 1993, reported 
complaints of a mildly painful left hallux.  On examination, 
a mild incurvation of the tibial and fibular border of the 
left hallux with scar tissue formation was found.  There was 
no sign of bacterial infection or purulent drainage.  Very 
little pain on palpation was shown.  A VA outpatient 
treatment record dated in November 1994, reported ankle pain 
and an ingrown nail.  It was noted that nail spicules of the 
left foot were removed.  A VA outpatient treatment record 
dated in January 1995 reported recurrent ingrown toenail of 
the left foot.  On examination, pedal pulses were palpable 
with evidence of pleural past surgeries that had not solved 
the incurvated nail problem.  The medial and lateral nail 
border incurvated with an involuted nail plate that was 
painful on direct palpation.  The assessment was incurvated 
involuted left hallux toenail.  The nail borders were 
debrided.  A follow-up examination dated in April 1995, 
reported a left incurvated hallux border on the left foot.  
The veteran's left great toenail borders were debrided.  In 
June 1996, the veteran complained of recurrent ingrown 
toenail of the left hallux.  On examination, pedal pulses 
were palpable.  There was evidence of previous nail surgery, 
with recurrence of incurvated borders and dystrophic nail 
plate.  There was no sign of infection.  Diffuse plural 
keratotic lesions on the left foot.  The assessment was 
incurvated, dystrophic nail of the left hallux, tyloma left.  
The nail borders were removed. 

A VA examination conducted in June 1997, noted that the left 
great toe did "not appear at all that bad."  The toe could 
be pinched on either side of the nail without causing pain.  
There was no evidence of erythema or infection, or irritation 
at the lateral border of the nail.  It was noted that the 
distal corners of the nail would not grow up over and out of 
the end of the toe.  The diagnosis was incurvated dystrophic 
nail left first great toe.  A VA outpatient treatment record 
dated in October 1997, reported a callous on the left foot 
and recurrent ingrown nail of the left hallux.  Pedal pulses 
were palpable with no open lesions or signs of infections, 
and no hyperkeratotic lesions.  The plantar left foot had 
multiple punctate lesions diffusely around the metatarsal 
heads of toes 2 through 4, which upon debridement had 
pinpoint bleeding and loss of skin lines.  Interdigital 
spaces were clean and dry.  Nails 1 through 5 were elongated 
and dystrophic with incurvated medial margins of the hallux 
nails.  There was evidence of a previous nail surgery of the 
left hallux.  The diagnoses were incurvated dystrophic nails, 
verruca plantar left foot, and pes planus.  The offending 
nail borders were debrided and the nails were reduced.  

Service connection for a dystrophic nail, first great toe, 
was granted by a rating action dated in August 1997, and a 
noncompensable evaluation was assigned under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5282 (1999).  
When an unlisted residual condition is encountered which 
requires an analogous rating, the first two digits of the 
diagnostic code present that part of the rating schedule most 
closely identifying the bodily part or system involved, with 
a "99" assigned as the last two digits representing all 
unlisted conditions.  38 C.F.R. § 4.27 (1999).   Dystrophic 
nail is not listed in the rating code; however, when an 
unlisted condition is encountered it may be rated under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20 
(1999).  A noncompensable evaluation under Diagnostic Code 
5282 contemplates a single hammer toe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  A 10 percent evaluation is warranted 
when all toes are hammertoes, unilateral without claw foot.  
Id.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.  

At the time of the initial rating decision dated in August 
1997, the evidence of record indicated recurrent ingrown 
nails requiring debridement, with complaints of pain.  Under 
the provisions of Diagnostic Code 5282, an initial disability 
rating of 10 percent is not warranted.  However, the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4 (1999), whether or not they were raised by the 
veteran, has been considered.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, which contemplates "other foot 
injuries," a 10 percent rating is warranted for moderate 
foot injuries.  Although the ingrown nail of the left hallux 
and accompanying pain are episodic rather than continuous, 
the medical evidence has reported that previous surgeries 
have not corrected this condition from recurring and an 
examiner in June 1997, noted that the distal corners of the 
nail would not grow up over and out of the end of the toe.  
Accordingly, the Board finds that the disability picture at 
the time of the initial rating more nearly approximated the 
criteria required for a 10 percent evaluation under 
Diagnostic Code 5284.  See 38 C.F.R. § 4.7; see also 38 
C.F.R. §§ 4.40, 4.45 (1999).  

In this case, the RO granted service connection and 
originally assigned a noncompensable evaluation for 
dystrophic nail, first great toe, as of the date of receipt 
of the veteran's claim to reopen the issue of entitlement to 
service connection for a left toe disorder, i.e., May 20, 
1992.  See 38 C.F.R. § 3.400 (1999).  Subsequent to this 
decision, the RO granted a 10 percent disability rating, 
effective as of October 21, 1997.  After review of the 
evidence, there is no medical evidence of record that would 
support an initial rating in excess of 10 percent for the 
disability at issue prior to October 1997.  Id.; Fenderson v. 
West, 12 Vet. App. 119 (1999).  

An initial rating in excess of 10 percent is not for 
assignment as the veteran's left toe disability is not 
productive of moderately severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.  The veteran has not complained 
of experiencing any limitation of motion, neurological 
deficits, excess fatigability, crepitation, atrophy, loss of 
coordination, or severe deformity associated with his foot 
disabilities.  Given the foregoing, the Board finds that the 
veteran's disability is productive of no more than moderate 
impairment and entitlement to an initial evaluation in excess 
of 10 percent is not warranted.  Id.  

Accordingly, an initial evaluation of 10 percent, but no 
more, for the veteran's service-connected incurvated 
dystrophic nail, left great toe, is warranted.


ORDER

The claim of entitlement to an initial evaluation of 10 
percent for incurvated dystrophic nail, left great toe, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

